Title: To James Madison from James Monroe, 19 July 1789
From: Monroe, James
To: Madison, James


Dear Sir
Fredricksburg July 19. 1789.
Your favor advising of the passage of the tonage & impost bills by both houses I have recd. It was my intention to have remov’d to Albemarle & attended the Chancery next month thence. But as it will be better to leave Mrs. M. here in that interval than there, where she has comparitively but few acquaintance, have postpon’d our removal untill abt. the 15. of August.
The contest between the two houses respecting a discrimination in those bills, in favor of nations with whom we have treaties of commerce, has I own terminated contrary to my wishes. Our experience since the peace has demonstrated that whilst left to herself, without apprehension of restraints from us, we have nothing to expect from the liberality of G. B.; whether such restraints might ultimately succeed in bringing her to terms, especially with respect to the west Indies, is incertain, but there can be no doubt that untill the experiment is made we must abandon the hope. The conduct of France likewise toward us requires some attention, for altho’ not bound by treaty to give her any preference, even over those nations with whom we are not thus united, yet sound policy and good neighbourhood suggest the propriety of meeting her advances, as well to compensate for those benefits she has already extended to us, as to induce her to grant us others. The subject is however still capable of being manag’d to the best advantage. A restraint on the commerce of B. whether on her shipping or manufactures gives a bounty to France. If the latter is willing to pay the price of such a preference, and to secure the consideration on each side, it may be done thro’ the Executive department of govt. As therefore this door is still open I have hopes the object will not be given up, but that the disposition which the B. have shewn, may be improv’d in that line, with the aid of the Senate, for the common benefit of both nations. Will you adjourn in the course of the year? If so and you visit Virga., we shall be happy to see you in Albemarle.
In what state is our Mohawk affr? A total neglect on our part may be prejudicial to us. He may sell to some other person & convey the land. A communication with him wod. perhaps be proper. I was inform’d by Govr. C. before I left N. Yk. that the land had appreciated at that time in his estimation abt. one dolr. pr. acre. If it had in that degree, at that time and as the Eastern people have settled almost the whole of that country, tis presumeable it has since, to a greater nominal amount tho’ not perhaps in equal ratio. If it is in effect an object I wod. willingly make a sacrifice of other property for it, but if upon a view of present circumstances you are of opinion it is not, it wod. be more convenient for me to divert the money to other purposes than let it lie unprofitably idle. I believe you drew our prize of £3. in this lottery. How many tickets shall I make for you in the last class to be drawn in sepr. Our respects to our friends in B. W. when you see them. Yrs. sincerely
Jas. Monroe
